EMPLOYMENT SEPARATION AGREEMENT

 

E-Rail Logistics, Inc. (“E-Rail”), a wholly-owned subsidiary of Chartwell
International, Inc. (“Chartwell”) (“E-Rail” and “Chartwell,” collectively
referred to herein as the "Company"), Andrew Kaufman (the "Employee") and
Greenway Properties, L.P., a New York limited partnership in which the Employee
is the general partner (“Greenway”), agree as follows, as of the 15th day of
March, 2006:

 

1.            Employment. The Employee's employment as Chief Executive Officer
of E-Rail, interim Chief Executive Officer of Cranberry Creek Railroad, Inc. and
as an employee and director of the Company and its affiliates was terminated,
effective the end of the workday, March 15, 2006 (“Termination Date”). The
Company and the Employee agree to terminate the Employment Agreement by and
between E-Rail and the Employee dated as of September 8, 2005 (the “Employment
Agreement”) pursuant to the terms and conditions set forth in this Employment
Separation Agreement ("Agreement").

 

2.

Position; Scope of Employment.

 

2.1         Resignation. The Employee shall cease functioning in the position of
Chief Executive Officer for E-Rail, Interim Chief Executive Officer for
Cranberry Creek Railroad, Inc., and shall cease to be an employee and director
for E-Rail or the Company and the Company’s affiliates in any and all capacity,
effective on the Termination Date. The Employee agrees to execute the
resignation letter attached hereto as Exhibit A.

 

2.2         At-Will Employment. Contemporaneous with the Employee’s resignations
and termination of the Employment Agreement, E-Rail shall offer at-will
employment to the Employee as E-Rail’s Vice President of Business Development as
more fully described in the form of Offer Letter attached hereto as Exhibit C.

 

3.            Stock and Starbank Lawsuit. The Employee agrees that common stock
of Chartwell issued directly or indirectly to the Employee, and currently held
by and in the name of Greenway in the amount of 808,347 shares of common stock,
pursuant to the Agreement and Plan of Merger through which E-Rail was acquired
by Chartwell dated as of September 8, 2005, and conditioned upon Employee
entering into, and not breaching the terms and conditions of the Employment
Agreement (“Merger Stock”), shall be assigned and transferred free and clear of
any encumbrances and liens back to Chartwell and canceled. Chartwell will
effectuate the cancellation of the Merger Stock upon receipt of the original
stock certificate representing the Merger Stock issued to Greenway. On or within
one (1) day of the date first set forth above, Employee agrees to return the
original stock certificate no. 4347 representing the Merger Stock to Chartwell
and execute the Stock Power and Assignment attached hereto as Exhibit B to
effectuate such transfer and cancellation. As part consideration for the
termination of the Employment Agreement and transfer and cancellation of the
Merger Stock, Chartwell shall negotiate and issue consideration to settle that
certain litigation in Supreme Court, New York County, entitled Starbank Group,
LLC v. Chartwell International Inc., Imre Eszenyi, Rail Waste Holdings, LLC,
E-Rail Logistics, Inc., Andrew Kaufman, Christopher Davino and Richard Kessler,
NY Co. Index No. 600223/06.

 

4.            Release of Liability. The Employee and Greenway acknowledge
entering this Agreement freely and voluntarily, and agree as follows:

 

4.1.   ADEA Waiver. With respect to Employee’s previous employment under the
Employment Agreement, the Employee acknowledges that he is knowingly and
voluntarily waiving and releasing any rights the Employee may have under the Age
Discrimination in Employment Act of 1967, as amended ("ADEA"). The Employee also
acknowledges that the consideration given for the waiver and release pursuant to
this Agreement is in addition to anything of value to which the Employee was
already entitled.

 

1



 


--------------------------------------------------------------------------------

 

 

4.2.         Mutual General Release. The Employee and Greenway hereby
irrevocably and unconditionally release and forever discharge the Company and
all of its officers, agents, directors, supervisors, employees, representatives,
affiliates, and Imre Eszenyi and his affiliates, and their successors and
assigns and all persons acting by, through, under or in concert with any of them
from any and all charges, complaints, grievances, claims, actions, and
liabilities of any kind (including attorneys' fees, interest, expenses and costs
actually incurred) of any nature whatsoever, known or unknown, suspected or
unsuspected (hereinafter referred to as "Claims"), which the Employee or
Greenway has or may have in the future, upon or by reason of any matter, cause
or thing whatsoever from the beginning of the world to the day of the date of
this Agreement. All such Claims are forever barred by this Agreement and without
regard to whether these Claims are based on any alleged breach of duty arising
in contract or tort, any alleged employment discrimination or other unlawful
discriminatory act, or any claim or cause of action regardless of the forum in
which it may be brought, including without limitation, claims under the National
Labor Relations Act, Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1964, as
amended, the Americans With Disability Act, the Federal Family and Medical Leave
Act of 1993, the Vietnam Era Veterans Readjustment Assistance Act of 1974, any
allegation of wrongful termination and any claim arising under the laws of the
states of New York, New Jersey, Nevada or West Virginia.

 

The Company hereby irrevocably and unconditionally releases and forever
discharges the Employee and Greenway from any and all charges, complaints,
grievances, claims, actions, and liabilities of any kind (including attorneys'
fees, interest, expenses and costs actually incurred) of any nature whatsoever,
known or unknown, suspected or unsuspected, which the Company has or may have in
the future, upon or by reason of any matter, cause or thing whatsoever from the
beginning of the world to the day of the date of this Agreement.

 

5.            Payment of Salary. Notwithstanding the terms of Section 2.2,
vacation and sick leave ceased accruing on the Termination Date; provided,
however, the Company shall continue to pay for the Employee’s health benefits
under the Company’s existing plans for a period of 6 months from the date first
set forth above. The Employee acknowledges and represents that with the payment
of salary through the Termination Date, the Company has paid all salary, wages,
bonuses, accrued vacation, commissions and any and all other benefits due to
Employee.

 

6.            Business Expenses. Within five (5) business days of the
Termination Date, Employee will submit his final documented expense
reimbursement statement reflecting all business expenses incurred through the
Termination Date for which he seeks reimbursement. The Company will reimburse
the Employee pursuant to its regular business practice.

 

7.            No Disparagement . The parties agree to treat each other
respectfully and professionally and not disparage the other party, and the other
party's officers, directors, employees, shareholders and agents, in any manner
likely to be harmful to them or their business, business reputation or personal
reputation; provided that both the Employee and the Company will respond
accurately and fully to any question, inquiry or request for information when
required by the legal process.

 

8.            Actions Contrary to Law; Conflict. Nothing contained in this
Agreement shall be construed to require the commission of any act contrary to
law, and whenever there is any conflict between any provision of this Agreement
and any statute, law, ordinance, or regulation, contrary to which the parties
have no legal right to contract, then the latter shall prevail; but in such
event, the provisions of this Agreement so affected shall be curtailed and
limited only to the extent necessary to bring it within legal requirements. If
any provisions herein conflict with the terms and conditions in the Employment

 

2



 


--------------------------------------------------------------------------------

 

Agreement, the terms and conditions stated in this Agreement shall control.

 

9.

Miscellaneous.

 

9.1.         Notices. All notices to be given by either party to the other shall
be in writing and may be transmitted by personal delivery, facsimile
transmission, overnight courier or mail, registered or certified, postage
prepaid with return receipt requested; provided, however, that notices of change
of address or facsimile number shall be effective only upon actual receipt by
the other party. Notices shall be delivered at the following addresses, unless
changed as provided for herein:

 

 

To the Employee:

Andrew Kaufman

 

 

14 The Boulevard

 

 

Bayville, NY 11709

 

 

 

To the Company:

Chartwell International, Inc.

 

1124 Smith Road, Suite 304

 

 

Charleston, WV 25238

 

 

Attn: President

 

 

9.2.         Entire Agreement. This Agreement supersedes any all agreements,
either oral or written, between the parties hereto with respect to its subject
matter. Each party to this Agreement acknowledges that no representation,
inducements, promises, or agreements, orally or otherwise, have been made by any
party or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement, or promise not contained in this
Agreement shall be valid or binding. Any modification of this Agreement will be
effective only if it is in writing and signed by both parties.

 

9.3.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.

 

9.4.         Jurisdiction and Venue. The parties hereby consent to the exclusive
jurisdiction of the state and federal courts sitting in the State of West
Virginia in the venue of Kanawha County in any action on a claim arising out of,
under or in connection with this Agreement or the transactions contemplated by
this Agreement, provided such claim is not required to be arbitrated pursuant to
Section 9.5. The parties further agree that personal jurisdiction over them may
be effected by notice as provided in Section 9.1, and that when so made shall be
as if served upon them personally within the State of West Virginia.

 

9.5          Arbitration. Any controversy, dispute or claim arising out of or
relating to this Agreement, performance hereunder or breach thereof, which
cannot be amicably settled, shall be settled by arbitration conducted in Kanawha
County, West Virginia or such other mutually agreed upon location. Said
arbitration shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association at a time and place within the
above-referenced location as selected by the arbitrator(s) as further described
in the Employment Agreement.

 

9.6.         Attorneys' Fees. In the event of any litigation, arbitration, or
other proceeding arising out of this Agreement, or the parties' performance as
outlined herein, the prevailing party shall be entitled to an award of costs,
including an award of reasonable attorneys' fees. Any judgment, order, or award
entered in any such proceeding shall designate a specific sum as such an award
of attorneys' fees and costs incurred. This attorneys' fee provision is intended
to be severable from the other provisions of this Agreement, shall survive any
judgment or order entered in any proceeding and shall not be deemed

 

3



 


--------------------------------------------------------------------------------

 

merged into any such judgment or order, so that such further fees and costs as
may be incurred in the enforcement of an award or judgment or in defending it on
appeal shall likewise be recoverable by further order of a court or panel or in
a separate action as may be appropriate.

 

9.7.         Amendment, Waiver. No amendment or variation of the terms of this
Agreement shall be valid unless made in writing and signed by the Employee and
the Company. A waiver of any term or condition of this Agreement shall not be
construed as a general waiver by the Company. Failure of either the Employee or
the Company to enforce any provision or provisions of this Agreement shall not
waive any enforcement of any continuing breach of the same provision or
provisions or any breach of any provision or provisions of this Agreement.

 

9.8.         Ambiguities. This Agreement shall not be subject to the rule that
any ambiguities in the contract are to be interpreted against the drafter of the
Agreement.

 

9.9.            Counterparts. This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed original, but all of
which shall constitute one and the same instrument or by way of facsimile in its
entirety. An executed facsimile signature shall be deemed an original.

 

9.10.         Representation. The parties to this Agreement, and each of them,
acknowledge, agree, and represent that it: (a) has directly participated in the
negotiation and preparation of this Agreement; (b) has read the Agreement and
has had the opportunity to discuss it with counsel of its own choosing; (c) it
is fully aware of the contents and legal affect of this Agreement; (d) has
authority to enter into and sign the Agreement; and (e) enters into and signs
the same by its own free will.



 

4



 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first hereinabove written.

 

 

THE EMPLOYEE

 

 

Andrew Kaufman

 

 

 

_________________________________

 

Date: __________

 

 

 

GREENWAY

 

Greenway Properties, L.P.

 

 

Date: _________

By:

                                                       

 

Name:   Andrew Kaufman

 

 

Title:

General Partner

 

 

 

 

 

 

 

THE COMPANY

 

Chartwell International, Inc.

 

 

Date: _________

By:

                                                       

 

Name:   Imre Eszenyi

 

 

Title:

Acting President

 

 

 

 

 

5



 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

RESIGNATION LETTER

 

 

 



 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

STOCK POWER AND ASSIGNMENT

SEPARATE FROM SHARE CERTIFICATE

 



 


--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

OFFER LETTER

 

 



 

 

 